Order, Family Court, New York County (Elizabeth Barnett, Attorney Ref.), entered on or about December 13, 2010, which to the extent appealed from as limited by the briefs, after a fact-finding hearing, granted petitioner mother a five-year order of protection in favor of the parties’ child, subject to court-ordered visitation, unanimously affirmed, without costs.
*676The appellant father challenges the order of protection only insofar as it applies to the child, in that he contends that his admittedly violent conduct was not directed towards her. However, Family Court Act § 827 (a) (vii) permits a finding of aggravated circumstances where a repeated pattern of physical injury and like incidents “constitute an immediate and ongoing danger to the petitioner, or any member of the petitioner’s family-”
The court properly determined that a fair preponderance of the evidence supported a finding that the father engaged in a series of violent and threatening actions directed at the mother, some in the presence of the child, warranting the order of protection. Moreover, the order permits court-ordered visitation, thus enabling the father to maintain a relationship with the child. Concur — Andrias, J.P., Saxe, Catterson, Renwick and Román, JJ.